Citation Nr: 1818630	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of mastoiditis with vertigo and ear infections.

3.  Entitlement to an effective date prior to August 23, 2011 for the grant of service connection for a bilateral hearing loss disability. 

4.  Entitlement to an effective date prior to March 31, 2014 for the grant of service connection for residuals of mastoiditis with vertigo and ear infections.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to a total rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Veteran was informed that his appointed representative was no longer accredited to represent claimants in claims before VA and that his appeal would proceed unless VA is otherwise notified.

The Veteran testified before the Board at a February 2018 hearing in front of the undersigned.  A transcript of the hearing is of record.  

The Board has recharacterized the Veteran's initial increased rating claim for residuals of mastoiditis with vertigo to include ear infections.  The Board finds that the Veteran's symptoms of ear infections are considered part of his initial increased rating claim for residuals of his mastoiditis with vertigo on appeal.  See May 2014 VA ear examination (identifies vertigo and ear infections as residuals of mastoid).

Additionally, the Board finds that the certification of the Veteran's increased rating claim for bilateral tinnitus was premature and the Board does not have jurisdiction.  The Veteran filed a May 2014 claim for increase for his tinnitus and it does not appear any development or adjudication has been completed by the Agency of Original Jurisdiction (AOJ).  Thus, the matter is referred to the AOJ for appropriate action.    

A claim of TDIU has been reasonably raised by the record as part of the Veteran's initial increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hearing acuity is worse since his August 2014 VA examination.  See May 2016 report of general information.  As such, an updated VA audiological examination is required. 

In June 2012, the Veteran timely expressed disagreement with the effective date assigned for the grant of service connection for his bilateral hearing loss disability in the May 2012 RO rating decision.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).   

The Board finds that resolving any reasonable doubt in the Veteran's favor, his October 2014 notice of disagreement with the September 2014 RO rating decision effectively includes disagreement with the effective date assigned for the grant of service connection for residuals of a mastoidectomy with vertigo and ear infections.  While disagreement with both the initial rating and effective date assigned was not expressly stated in his notice of disagreement, the Veteran did note the March 31, 2014 effective date and 10 percent rating assigned.  Thereafter, the Veteran clarified during his February 2018 Board hearing that he disagreed with the effective date assigned.  Thus, a remand is necessary for issuance of a statement of the case.  Id.  

An additional VA headache examination is required.  The May 2014 VA examiner provided a negative nexus opinion between the Veteran's chronic headache condition and service because they were reported as frontal and bilateral.  Thus, the headaches were "anatomically unrelated" to his in-service mastoid.  However, the VA examiner failed to explain the medical significance of the anatomical location of the headaches.  The Board finds the opinion is inadequate.  Additionally, a secondary nexus opinion is required.  

An updated VA examination is required for the Veteran's initial increased rating claim for residuals of mastoiditis with vertigo and ear infections.  Since the Veteran's May 2014 VA ear examination, the Veteran provided additional testimony at his 2018 Board hearing which suggests a possible worsening of his condition.  For example, the Veteran essentially testified that he suffers from ongoing ear infections and that vertigo is ongoing and may involve occasional staggering.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records, including those from May 2014 to the present from the Clarksburg VAMC.

2.  Develop a claim for TDIU, to include providing the Veteran appropriate notice.

3.  Issue an SOC for the Veteran's earlier effective date claims for the grant of service connection for his hearing loss disability and residuals of mastoiditis with vertigo and ear infections.  

4.  Schedule the Veteran for an appropriate VA examination to address the current severity of his hearing loss disability.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

5.  Schedule the Veteran for an appropriate VA examination(s) to address the current severity of his residuals of mastoiditis with vertigo and ear infections.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

The examiner must clearly indicate whether the Veteran's vertigo results in any staggering.

Clarify whether the Veteran's ear infections represent a chronic disability, and if so, detail associated symptoms.

6.  Schedule the Veteran for a VA examination to determine the etiology of his claimed headache condition.  All symptoms and clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

Based on the medical and lay evidence of record, the examiner must clearly indicate whether the Veteran has a chronic headache disability.  If so, please identify the nature of the headache disability (by diagnosis).   

For any chronic headache disability identified above, express an opinion as to whether it is at least as likely as not (i.e., 50 percent or more) that the Veteran's condition is either: 
(a)  caused or otherwise etiologically related to service; or

(b)  (i) caused or (ii) aggravated (beyond the natural progression) by his service-connected residuals of mastoiditis with vertigo and ear infections, hearing loss, and tinnitus.  

If aggravation is found, if possible, a baseline level should be provided before any aggravation occurred.  

The opinion must address whether the disability picture presented is consistent with the Veteran's accounts that his current chronic headache disability became manifest during his active duty service and has persisted since.

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




